Citation Nr: 9901272	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  98-04 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for lumbosacral 
degenerative joint disease currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William L. Pine






INTRODUCTION

The appellant had active service from April 1982 to April 
1997.

This appeal is from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  The appellant initially sought service 
connection for lumbar degenerative disk disease with 
arthritis.  The RO denied that claim in September 1997, 
subsequently granting service connection for traumatic 
arthritis of the lumbar spine.  The appellant disagreed with 
the disability rating assigned upon the initial rating.

The appellant did not report for a hearing with the 
undersigned schedule to occur by videoconference in September 
1998.  The appellants representative offered an oral 
statement in lieu of a hearing.  A transcript of that 
statement is of record.

The RO named the appellants disability Arthritis due to 
trauma, lumbar spine.  For reasons explained below, the 
Board has renamed the disability as stated in the issue.


FINDINGS OF FACT

1.  The appellant has arthritis of two minor joint groups of 
the lumbosacral spine.

2.  Arthritis of the lumbosacral spine comprises spondylosis 
at L4-S1, greater at L5-S1 than at L4-5, with possible L5-S1 
nerve root impingement, with clinical manifestations of low 
back pain, greater with prolonged sitting than at other 
times, without limitation of motion, and without reproducible 
neurologic signs.



CONCLUSION OF LAW

The schedular criteria for a disability rating greater than 
10 percent for arthritis of the lumbosacral spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-
5003 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records show no complaint or history of low 
back problems on entrance into the service.

In March 1994, the appellant sought treatment for right hip 
pain with radiation into the right posterior thigh assessed 
as sciatica.  On examination, the back was not tender and 
there were no neurologic deficits.  A periodic medical 
examination of January 1996 found the spine normal.

In March 1997, a lumbar spine x-ray showed significant facet 
hypertrophy at the L5-S1 level, some apparent bony narrowing 
of the neural foramen and possible nerve root impingement at 
that level, and some joint space narrowing at the L4-5 level 
without significant spurring.  The impression was signs of 
spondylosis at the L4-5 and to a greater degree, the L5-S1 
levels.  The x-ray report recommended magnetic resonance 
imaging (MRI) if further work-up was desired.

On VA examination in October 1997, the appellant reported 
that he currently worked in the same field that was his 
military specialty.  He reported back pain that began in the 
mid-1980s, and that his main problem, then and now, was with 
sitting.  He had no physical therapy, no regular medication, 
and no formal treatment initially.  He reported symptoms 
going down the posterior thigh that coincided with back pain, 
and indicated that he currently had numbness along the L5 
distribution on the right side, as well as some numbness in 
the lateral hips.  He reported the pain was especially worse 
with prolonged sitting.  Movement from the sitting position 
provided some relief.  The appellant reported that he did not 
have right leg symptoms when sitting.

On physical examination, the appellant flexed the low back to 
90 degrees.  Bilaterally, the lower extremities showed no 
atrophy.  Motor strength was 5/5 bilaterally.  Deep tendon 
reflexes were 2+ bilaterally.  There was decreased sensation 
along the greater trochanter of the right hip.  Straight leg 
raising was negative for both lower extremities.

The examiner stated that the appellant brought with him the 
report of a low back x-ray done in March 1997 that showed 
facet hypertrophy of the L5-S1 and some L5-S1 narrowing.  
There was some decreased L4-L5 disk space without 
degenerative joint changes.  There was spondylosis and 
degenerative joint disease of L4-L5, but changes were most 
marked at L5-S1.  The examiner also noted that pelvis, right 
hip, and right shoulder x-rays were taken the day of the 
examination.

The examiner concluded that the appellant had degenerative 
changes at L4-5 and at L5-S1 with some history of radicular 
symptoms that could not be recreated at that examination.  
The examiner reported that the numbness in the right hip was 
related to the hip traumas, and they were not a radicular 
symptom.  He felt that back disability was because of pain 
with prolonged sitting, which was a minor disability.

In November 1997, the RO rated arthritis of the lumbar spine 
as 10 percent disabling.  The RO assigned separate 10 percent 
ratings for arthritis of the right hip based on limitation of 
motion, and for the right shoulder, based on x-ray findings.

The appellants December 1997 notice of disagreement with the 
November 1997 rating decision asserted that neither the March 
1997 lumbar x-ray taken in service nor a lumbar x-ray taken 
at the October 1997 VA examination were discussed in the 
rating decision.  In his March 1998 substantive appeal, he 
asserted that he was entitled to a 30 percent rating for 
degenerative joint disease of the spine with pain on standing 
or sitting for more than 10 minutes.  He claimed entitlement 
to a rating greater than 10 percent because he had arthritic 
involvement of two or more major and two or more minor 
joints.

In September 1998, the appellants accredited representative 
made an oral statement for the record at a scheduled hearing 
by videoconference before the undersigned for which the 
appellant did not report.  The representative stated 
definitions of spondylosis, reporting it to be a condition of 
dissolution of a vertebra marked by fatty spondydia [sic] or 
aplasia of the vertical arch and separation of the pars 
interarticularis, citing Dorland's Illustrated Medical 
Dictionary 1567.  He further reported that the March 1997 x-
ray of the lumbar spine showed that the S1 vertebra has 
slipped forward pinching a nerve, as indicated by the 
findings in the x-ray report.  Additionally, he stated that 
his organizations research in Cecils Essentials of 
Medicine, 3d edition, and Harrisons Internal Medicine showed 
that the appellant has a herniated disc.  He further 
commented that his interpretation of the dynamic process by 
which the appellant had a low back trauma that evolved into 
disc degeneration and arthritis.

II.  Analysis

The service medical record shows no trauma of the lumbar 
spine.  The VA examiner in October 1997 did not diagnose 
traumatic arthritis of the lumbar spine.  The Board has 
renamed the service-connected disability consistent with 
terminology derived from the March 1997 service x-ray report 
and the October 1997 VA examination report and the regulation 
prescribing disability nomenclature.

This appeal is from the initial disability rating of a 
service-connected disability.  Whereas a claimant has the 
right to appeal an original rating decision of a VA agency of 
original jurisdiction, see 38 U.S.C.A. § 7104(a) (West Supp. 
1998), the instant appeal is sufficient as a matter of law.  
The appellant has not indicated any source of evidence not of 
record that VA must inform him to submit to complete his 
application for benefits; his application is complete.  See 
38 U.S.C.A. § 5103(a) (West 1991).

The appellants assertion that the lumbosacral disorder was 
under rated is sufficient to well ground the claim at issue.  
38 U.S.C.A. § 5107(a) (West 1991).  When a claim is well 
grounded, VA has a duty to assist a claimant in developing 
facts pertinent to the claim.  Id.

The evidence of record, including the October 1997 
examination report, is sufficient to resolve the appeal.  The 
recommendation for a lumbar MRI in the March 1997 report of 
lumbar spine x-ray did not trigger a duty to assist for two 
reasons.  First, it was not the recommendation of a VA 
examiner in the context of an examination performed in 
support of a well-grounded claim, therefore it did not 
trigger a duty to assist.  Cf. Hyder v. Derwinski, 1 Vet. 
App. 221 (1991) (in a well-grounded claim, a recommendation 
by a VA examiner to perform medical tests triggers a duty to 
assist discharged by performing the recommended tests).  
Second, it was qualified; the MRI was recommended if 
additional follow-up was necessary.  There is no evidence 
that any medical professional recommended or suggested 
additional follow-up.

The appellant has reported that an x-ray of the lumbar spine 
taken at the October 1997 VA examination was not considered 
by the RO in rating his disability.  The examiner listed the 
x-rays taken at the October 1997 examination, and he did not 
include a lumbar spine x-ray on the list.  The examiner 
specifically noted his review of the report of the March 1997 
x-ray taken in service.  The absence of a lumbar x-ray study 
from the October 1997 examination report seems consistent 
with the availability to the examiner of a merely five month 
old lumbar x-ray report.  The Board concludes that the 
appellant is mistaken about a lumbar x-ray having been done 
at the October 1997 examination.  There is no outstanding 
duty to assist the appellant to develop facts relevant to his 
case, and more specifically there is no need to remand the 
case to obtain a report of a lumbar spine x-ray allegedly 
taken in October 1997, because there is no evidence to 
suggest or substantiate that such x-rays were taken at the 
time.  38 U.S.C.A. § 5107(a) (West 1991).

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1998); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1998), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  However, where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellants lumbosacral disability is rated according to 
the criteria for rating degenerative arthritis, which 
provide:

Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the limitation 
of motion of the specific joint or joints 
involved is noncompensable under the 
appropriate diagnostic codes, a rating of 
10 percent is  for application for each 
such major joint or group of minor joints 
affected by limitation of motion, to be 
combined, not added under diagnostic code 
5003.  Limitation of motion must be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the 
absence of limitation of motion, rate as 
below:

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations. . . . . . . 
. . . . . . . . . . . 20 %

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups. . . . . . . . . . 10%.

Note (1):  The 20 percent and 10 percent 
ratings based on X-ray findings, above, 
will not be combined with ratings based 
on limitation of motion.

38 C.F.R. § 4.71a, Diagnostic Code 5003 (1998) [hereinafter, 
all cited diagnostic codes are in 38 C.F.R. § 4.71a (1998)].

The October 1997 examination report shows no limitation of 
motion.  Consequently, the lumbosacral disability may not be 
rated according to the criteria for limitation of motion of 
that part.  See Diagnostic Code 5292.  Nor is the current 10 
percent rating based on actual limitation of motion less than 
that required for a compensable rating under Diagnostic Code 
5292.  Rating on that basis requires objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Diagnostic Code 5003.  Those 
objective criteria were not shown on examination or in other 
evidence.

The appellants disability is rated as two or more major 
joints or minor joint groups shown by x-ray.  Id.  The lumbar 
vertebrae are a minor joint group, rated on parity with a 
major joint.  38 C.F.R. § 4.45(f) (1998).  The lumbosacral 
articulation is also a minor joint group.  Id.  The 
disability meets the criteria for the currently assigned 10 
percent rating.  Diagnostic Code 5003.

The appellant, based on his substantive appeal, apparently 
interprets the regulation, Id. (note 1), to provide a higher 
rate of compensation because he has arthritis in more than 
two minor joint groups or major joints.  The regulation 
provides that if the conditions that take precedence in 
rating disability from arthritis do not exist, a rating is 
afforded two or more major joints or minor joint groups.  Id.  
Other regulation provides that for rating purposes a minor 
joint group is on parity with a major joint.  38 C.F.R. 
§ 4.45(f) (1998).  Thus, the regulation provides for 
evaluating major joints and minor joint groups as comparable 
anatomical structures, disease of which causes comparable 
disability.  Nothing in the regulation provides for higher 
rates of compensation for more than two major joints or minor 
joint groups per se, unless additional criteria are 
satisfied.

To obtain a 20 percent rating for lumbosacral degenerative 
joint disease without limitation of motion, there must be 
occasional incapacitating exacerbations.  Id.  
Incapacitating is not defined in the rating schedule.  
The common meaning is, To deprive of capacity or natural 
power: render incapable or unfit.  Websters Third New 
International Dictionary 1141 (Merriam-Webster Inc. 1986).  
The Board construes the common definition and the rating 
schedule to mean a high level of disability.  The October 
1997 examiners report that the increased pain the appellant 
suffers with prolonged sitting causes minor disability 
does not comport with the level of disability meant by 
incapacitating in the diagnostic code.  Therefore, a 20 
percent rating is not warranted based on arthritis involving 
two or more minor joint groups shown by x-ray with occasional 
incapacitating exacerbations.

Regulation provides that pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion, or weakness, or 
disablement evidenced by disuse, either through atrophy, the 
condition of the skin, absence of normal callosity or the 
like, are all to be considered in determining the actual 
level of disability caused by a musculoskeletal condition.  
38 C.F.R. § 4.40 (1998).  Additionally, less or more movement 
than normal, weakened movement, excess fatigability, and pain 
on movement, swelling, deformity or atrophy of disuse are all 
for consideration in rating disability of the joints.  
38 C.F.R. § 4.45 (1998).  Painful motion in arthritis, 
objectively demonstrated, is rated a minimum of 10 percent.  
38 C.F.R. § 4.59 (1998).  See VAOPGCPREC 9-98 (1998).

As to each of these criteria, the objective quality of the 
evidence required to apply them in the rating calculus is 
lacking.  The appellant, while reporting pain in certain 
circumstances, did not demonstrate it on examination.  The 
examiner specifically found no muscle atrophy.  Nor did the 
appellant complain of pain on movement or make objective 
demonstration of such pain of the sort described as objective 
evidence of painful movement.

The VA examiner did not confirm the sciatic symptoms the 
appellant reported.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Veterans Appeals required 
that a VA examiner account for the extent of disability 
resulting from flare-ups of an arthritic condition.  The 
examiner in the instant case did account for and provide his 
opinion about the level of disability the appellant 
experiences when the reported condition is at its worst.  The 
examiner said that the disability from the back is from pain 
with prolonged sitting, and that the disability was minor.  
The Board interprets the examiners statement as his opinion 
that the appellant experiences minor disability under those 
circumstances when the condition is most disabling.  
Additionally, the appellant reported that he did not have 
sciatic symptoms while sitting.  Consequently, those 
objectively uncorroborated symptoms do not appear to 
contribute to the disability caused by low back pain at the 
times when the low back pain is most pronounced.  In sum, the 
evidence does not suggest or establish that pain or related 
phenomena, or that sciatic symptoms, cause such constant or 
episodic increase in disability as to warrant a rating 
greater than 10 percent on that basis.

Without objective corroboration of the extent and frequency 
of neurologic symptoms, the appellants disability, if rated 
as intervertebral disc syndrome Diagnostic Code 5293, would 
warrant the same 10 percent rating currently assigned for 
lumbosacral degenerative joint disease.  The preponderance of 
the evidence is against awarding a separate rating for right 
leg disability due to intervertebral disc syndrome, because 
distinct disability of the right let is not demonstrated.  
Cf. Esteban v. Brown, 6 Vet. App. 259 (1994) (separate rating 
of painful facial scar, disfigurement of the face, and 
limitation of masticatory function all resulting from a 
single injury is not duplicative rating, pyramiding, 
precluded by regulation).

The appellants representative argued, essentially, that the 
pathology the appellant has is evidence that the disability 
must be more than 10 percent disabling.  He cited to several 
medical texts to support both that hypothesis and a diagnosis 
of herniated disc not elsewhere appearing in the record.  The 
rule in Thurber v. Brown, 5 Vet. App. 119 (1993), that the 
Board must inform an appellant of its intent to rely on 
medical treatises and provide the appellant with the 
materials and other due process safeguards, does not apply to 
the materials cited by the appellants representative.  The 
Board assumes the appellant is familiar with materials he has 
proffered in support of argument.  Referring to them here is 
not unfair.

The appellants representative is a lay person.  He has 
proffered no credentials showing medical expertise.  As such, 
his interpretation of medical treatises lacks probative value 
in the same degree as would a lay report of a doctors 
statement.  See Robinette v. Brown, 8 Vet. App. 69 (1995) 
(lay report of physicians opinion is not medical evidence 
that can well ground a claim), see also Espiritu v. 
Derwinski, 2 Vet App. 492 (1992) (lay medical opinions lack 
probative value to well ground a claim because lay persons 
lack the medical expertise to qualify a medical opinion as 
probative).

The March 1997 x-ray report showed spondylosis at L4-5 and at 
L5-S1.  Spondylosis is ankylosis of a vertebral joint; 
also, a general term for degenerative changes due to 
osteoarthritis.  Dorland's Illustrated Medical Dictionary 
1567 (27th ed. 1988) [hereinafter Dorlands].  Comparison of 
the representatives statement with definitions on the same 
page of Dorlands reveals the representative amalgamated 
elements of the definitions of spondylolisthesis and 
spondylolysis, neither of which is the appellant shown to 
have.  Additionally, the representative lacks the medical 
expertise to deduce a diagnosis of herniated disk from his 
comparison of symptoms reported by the appellant to a general 
discussion in medical treatises that include a review of the 
symptoms of herniated disk.  In short, the representatives 
statement is without probative value in deciding any aspect 
of this appeal requiring specific medical expertise or 
qualification.

Finally, the evidence and history of the case does not show 
lumbosacral degenerative joint disease to cause such 
interference with the appellants ability to work or look for 
work, see 38 C.F.R. § 4.2 (1998), or to so effect his 
ordinary activity, see 38 C.F.R. § 4.10 (1998), as to meet or 
nearly approximate the next higher rating.  See 38 C.F.R. 
§ 4.7 (1998).  In fact, during the 1997 VA examination, the 
appellant told the examiner that he was employed as a 
clinical psychologist.  In sum, the preponderance of the 
evidence is against awarding a rating greater than 10 percent 
for degenerative joint disease of the lumbosacral spine.  
38 C.F.R. § 5107(b) (West 1991).


ORDER

An increased rating for lumbosacral degenerative joint 
disease is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
